Affirmed by unpublished PER CURIAM opinion.
PER CURIAM:
Christopher Lytes appeals the district court’s order granting summary judgment in favor of the Defendants and dismissing his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lytes v. Smith, 11 F.Supp.3d 527 (D.S.C.2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*52fore this court and argument would not aid the decisional process. •
AFFIRMED.